Citation Nr: 0830168	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-33 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for major depressive 
disorder with psychotic features. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to May 
1998, and October 2003 to July 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, wherein the RO, in part, denied 
service connection for major depressive disorder with 
psychotic features.  By that same rating action in November 
2005, the RO also denied service connection for low back and 
left shoulder disabilities, and granted service connection 
for right knee disability and assigned an initial 
noncompensable evaluation effective July 8, 2004.  The 
veteran timely entered a notice of disagreement with the RO's 
November 2005 rating action; however, in his substantive 
appeal, he limited appellate review to the issue of 
entitlement to service connection for major depressive 
disorder.  


FINDING OF FACT

The weight of the competent evidence demonstrates that a 
psychosis did not manifest to a compensable degree within a 
year of service discharge, and the veteran's major depressive 
disorder with psychotic features is not etiologically related 
to any period of military service.  


CONCLUSION OF LAW

The criteria for establishing service connection for major 
depressive disorder with psychotic features have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5013A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim.  The veteran should be informed as to what portion of 
the information and evidence VA will seek to provide, and 
what portion of such the claimant is expected to provide.  In 
this case, VA provided the veteran with pre-adjudication 
notice in a January 2005 letter addressing the issue of 
service connection for major depressive disorder with 
psychotic features.    

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Such notice regarding disability 
ratings and effective dates was provided to the veteran in a 
July 2007 letter.  Notwithstanding the foregoing, because the 
service connection claim in the decision below is being 
denied, and an effective date or disability rating is not 
being mad, there can be no prejudice to the veteran in 
proceeding with the instant appeal.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

Regarding VA's duty to assist the appellant with his service 
connection claim on appeal, relevant service medical records, 
post-service private and VA medical reports, internet 
articles, and statements of the veteran have been associated 
with the claims file.  To this end, many of the veteran's 
statements and medical records, which were originally 
composed in Spanish, have been translated into English.  The 
English version of said records are contained in the claims 
file.  In addition, in October 2005 and November 2006, VA 
examined the veteran specifically for the purpose of 
determining the etiological relationship, if any, between his 
major depressive disorder with psychotic features and his 
periods of military service.  Copies of said VA examination 
reports are contained in the claims file.

Finally, on a VCAA Notice Response Form, dated and signed by 
the appellant in March 2006, he indicated that he did not 
have any additional evidence to submit in support of his 
claim for service connection.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the veteran's 
service connection claim discussed in the decision below. 

Service Connection Laws and Regulations
        
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned. 
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifested to a degree of 10 percent within one year from 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service Connection Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Throughout the duration of the appeal, the veteran has 
maintained that his current depression began after he 
received the Anthrax vaccine during military service.  (see, 
letter, signed and dated by the veteran in August 2006).  
Service medical records reflect that the veteran received the 
Anthrax vaccine in November and December 2003 and June 2004.  

Notwithstanding the foregoing, these same records, however, 
are devoid of any subjective complaints or clinical findings 
of any psychiatric pathology after he received the Anthrax 
vaccine.  To this end, while the veteran questioned the 
secondary effects of the Anthrax vaccine on DD Form 2796, 
Post-Deployment Health Assessment, and Report of Medical 
Assessment, dated and signed by the appellant in April 2003, 
his only reported side effect was that he had become allergic 
to seafood.  He did not indicate any problems with 
depression.  On a June 2004 Post Deployment Health Assessment 
report, which reflected that the veteran had received the 
Anthrax vaccine prior to deployment, he reported that he 
sometimes felt down, depressed, or hopeless with little 
interest or pleasure in doing things.  That same report, 
however, shows that the veteran rejected an offer to receive 
treatment for "emotional" and stress" problems.  The 
veteran denied having any suicidal-type thoughts, nightmares, 
avoidance behavior, startled response, or having feelings of 
being emotionally detached/numbness.  

Post-service medical evidence reflects that in October 2004, 
three months after the veteran was discharged from service, a 
VA psychiatrist diagnosed him with major depression, single 
episode.  Thus, the remaining question is whether the 
veteran's major depression is related to his period of 
military service, to include as a side-effect of the Anthrax 
vaccine.  Here, there are opinions in support of and against 
the claim.  

Evidence in support of the veteran's service connection claim 
includes an October 2004 VA psychiatrist's Axis I and IV 
diagnoses of major depression single episode, Military (work) 
related environment, respectively.  (see, October 2004 VA 
psychiatrist's examination report).  The October 2004 VA 
psychiatrist's diagnoses were based on the veteran's 
unsupported history of having been the target of an E-7's 
harassing threats and letters.  The October 2004 statement 
does not constitute evidence to the veteran's contention that 
his depression is related Anthrax vaccine during service.

The above-referenced allegation is entirely unsupported by 
the lay or medical evidence of record, which is devoid of any 
complaints or references of the veteran having been harassed 
or threatened during service, until he was initially 
evaluated by the VA psychiatrist in October 2004.  Such 
recent allegation by the veteran is further outweighed by the 
veteran's previous statements and histories that do not 
mention such an event.  For example, when the veteran first 
applied for VA benefits, it was for unrelated disabilities, 
and he did not claim or mention any emotional/psychiatric 
problems and/or pathology relating to military service, such 
as being threatened or harassed by an E-7 over a monetary 
debt.  (see, VA Form 21-526, Veteran's Application for 
Compensation and/or Pension, received by the RO in August 
2004).  The Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence; however, the Board may 
weigh the absence of contemporaneous medical evidence against 
the lay evidence in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

Notwithstanding the October 2004 VA psychiatrist's diagnoses, 
because the opinion of relationship to service was based on 
an inaccurate history of being threatened or harassed by an 
E-7 over a monetary debt, the October 2004 opinion is of very 
little probative value.  While an examiner can render a 
current diagnosis based upon his examination of the veteran, 
the Court has held that without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In 
effect, it is mere speculation.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Moreover, an opinion based upon an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

The only definitive medical opinions involving either a 
complete review of the record and/or examination of the 
veteran do not favor the appellant's claim for service 
connection for major depression.  To this end, VA examiners 
in October 2005 and November 2006 specifically concluded that 
the veteran's psychiatric disorder, diagnosed as depressive 
disorder NOS, was not due to, caused by, a direct result of, 
related to, or secondary to, military service, to include the 
in-service Anthrax vaccine.  (see, October 2005 and November 
2006 VA examination reports).  

A review of the October 2005 and November 2006 VA opinions 
reflects that these opinions were offered only after 
recitation of the veteran's entire medical history, and 
complete review of the claims file, to include service 
medical records, post-service VA and private medical reports, 
to include the October 2004 VA psychiatrist's report.  The 
October 2005 VA examiner accurately noted that the October 
2004 VA psychiatrist's report contained the veteran's 
uncorroborated allegation of having been a victim of 
harassment by an E-7 during military service.  

The November 2006 VA examiner opined that, to relate the 
veteran's neuropsychiatric condition to the in-service 
Anthrax vaccine would involve pure speculation.  (see, 
November 2006 VA examination report).  The Board observes 
that a finding of service connection may not be based on a 
resort to speculation or remote possibility.  See 38 C.F.R. § 
3.102 (2007); Obert v. Brown, 5 Vet. App. 30 (1993) (a 
medical opinion expressed in terms of "may" or "might" 
also respectively implies "may or may not" and "might or 
might not," and, by itself, is too speculative to rise to 
the level of "at least as likely as not" or otherwise 
establish a factual position that is in relative equipoise).

In view of the foregoing reasons, the Board finds the October 
2005 and November 2006 VA examiner's opinions to be the most 
probative in addressing the pertinent question before the 
Board - whether the veteran's major depressive disorder is 
related to his military service, specifically the Anthrax 
vaccine.  The Board finds that the October 2005 and November 
2006 VA examiner's conclusions outweigh any other opinion of 
record, including the October 2004 VA psychiatrist's 
diagnoses and implied opinion.  The preponderance of the 
evidence is against the claim, and service connection for 
major depression disorder must be denied.
 
As noted above, in October 2004, a VA psychiatrist diagnosed 
the veteran as having major depression, single episode.  
There is no clinical evidence, however, of any psychosis 
within the first post-service year.  Thus, the presumptive 
provisions of
38 C.F.R. §§ 3.307 and 3.309 are not applicable to the 
instant claim.  

The veteran submitted an internet article pertaining to major 
depression.  The Court has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discussed generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  
Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. 
West, 11 Vet. App. 509 (1998) (medical treatise evidence 
discussed generic relationships with a degree of certainty to 
establish a plausible causality of nexus).  

In this case, the above-referenced Internet article, 
submitted by the veteran, is not accompanied by any medical 
opinion of a medical professional supporting his claim.  In 
addition, the medical article does not contain the necessary 
specificity to constitute competent evidence of the claimed 
medical nexus.  See Sacks, 11 Vet. App. at 317 (citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The article 
suggests generalizations such as that major depression can 
result from a single traumatic event in one's life, or may 
develop slowly as a consequence of numerous personal 
disappointments and life problems; and that some people 
appear to develop the symptoms of a major depression without 
any obvious crisis causing it, while other individuals had 
less severe symptoms of depression for a long time.  Such 
general evidence is far outweighed by the specific and 
probative October 2005 and November 2006 VA medical opinions.  

With respect to the veteran's own statements, the Board finds 
that his assertions alone cannot be dispositive of the issue 
for service connection for major depressive disorder.  The 
record on appeal does not indicate that the veteran has the 
expertise to provide an opinion that requires specialized 
knowledge, skill, experience, training or education, such as 
an opinion as to the cause of his major depressive disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim for service 
connection for major depressive disorder with psychotic 
features must be denied.  See 38 C.F.R. § 3.303.


ORDER

Service connection for major depressive disorder with 
psychotic features is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



